Citation Nr: 9918580	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to additional accrued benefits for the period 
from April 1, 1984 to November 30, 1992.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

On March 19, 1999, in accordance with Thurber v. Brown, 
5 Vet. App. 119, 126 (1993) the appellant was sent copies of 
the pertinent memoranda with a letter informing her that she 
had 60 days to submit additional evidence, argument or 
comment.  More than 60 days have elapsed and there is no 
record of a response from her.  The Board proceeds with its 
decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  A December 1983 rating decision reduced the rating for a 
service-connected schizophrenia from 100 percent to 50 
percent, effective April 1, 1984.  

3.  In October 1994, review under the terms of the settlement 
in Giusti Bravo determined that the veteran was entitled to a 
continuous 100 percent rating from March 4, 1979 until his 
death in December 1993.  

4.  The retroactive benefits due the veteran for the period 
from April 1984 until his death in December 1993 were due and 
had not been paid to the veteran at the time of his death in 
December 1993.  

5.  The RO has paid the appellant accrued benefits which were 
due and had not been paid to the veteran for the period from 
December 1, 1992 to December 1, 1993, representing the one 
year prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for the payment to the appellant of 
additional accrued retroactive benefits due the veteran for 
the period from December 1, 1991 to December 1, 1992, have 
been met.  38 U.S.C.A. § 5121(a) (West 1991 and Supp. 1998); 
Pub. L. 104-275, 110 Stat. 3322, § 507 (Oct. 9, 1996); 
38 C.F.R. §§ 3.500(g), 3.1000(a)(1)(i) (1998).  

2.  There is no legal basis to pay the appellant the accrued 
retroactive benefits due the veteran for the period from 
April 1, 1984 to November 30, 1991.  38 U.S.C.A. § 5121(a) 
(West 1991 and Supp. 1998); Pub. L. 104-275, 110 Stat. 3322, 
§ 507 (Oct. 9, 1996); 38 C.F.R. §§ 3.500(g), 3.1000(a)(1)(i) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the surviving spouse of the veteran, contends 
that she should be awarded the unpaid benefits to which the 
veteran was entitled under the settlement in the case of 
Giusti Bravo, et al., v. United States Department of Veterans 
Affairs, et al., Civ. No. 87-0590 (D.P.R.) (CCC).  She 
particularly points to the hardship she endured during the 
period of reduced benefits.  She further asserts that the 
Secretary of Veterans Affairs had indicated that the 
limitation of accrued benefits to one year was unjust and he 
would have the settlement reviewed.  

The facts in this case are not in dispute.  Service 
connection for schizophrenia, undifferentiated type was 
granted in a November 1977 rating decision.  That was the 
veteran's only service-connected disability at that time.  A 
November 1979 rating decision granted, effective March 4, 
1979, a 70 percent evaluation under the rating schedule and a 
total disability rating based on individual unemployability.  
A December 1980 rating decision discontinued the individual 
unemployability rating and evaluated the schizophrenia as 100 
percent disabling under the rating schedule, effective 
September 9, 1980.  A December 1983 rating decision reduced 
the rating for a service-connected schizophrenia from 100 
percent to 50 percent, as of April 1, 1984.  A January 1987 
rating decision granted a temporary total rating based on 
hospitalization and continued the 50 evaluation under the 
rating schedule.  A July 1987 rating decision granted service 
connection for residuals of burns, rated as 10 percent 
disabling, for a combined rating of 60 percent, effective 
March 1, 1986.  

In March 1988, the Board granted a 70 percent rating for 
undifferentiated type schizophrenia.  

The veteran died in December 1993.  Service connection for 
the cause of the veteran's death was granted by a March 1994 
rating decision.  

The case was subsequently reviewed, in October 1994, under 
the terms of the settlement in Giusti Bravo, and it was 
determined that the veteran was entitled to a continuous 100 
percent rating from March 4, 1979 until his death in December 
1993.  The rating decision noted that there was entitlement 
to accrued benefits, subject to the regulations governing the 
payment of such benefits.  

The appellant was paid accrued benefits for the year prior to 
the veteran's death, from December 1, 1992 to December 1, 
1993.  She appealed.  The statement of the case explained 
that 38 U.S.C.A. § 5121 (West 1991) limited the payment of 
accrued benefits to those benefits due and unpaid for a 
period of one year prior to the veteran's death.  

The file contains a copy of a letter from the appellant's 
representative to the Hon. Jesse Brown, dated September 30, 
1994, arguing that the one year restriction was unfair to 
veterans' widows and orphans.  The file also contains a reply 
letter, dated November 18, 1994, in which the Director, VA 
Office of Resource Management, informed the representative 
that the matter was being referred to VA General Counsel.  In 
a February 1995 brief, the representative reiterated that 
Secretary Brown had agreed to have the matter reviewed.  

At her February 1995 RO hearing, the appellant provided 
credible testimony as to the hardships which the veteran's 
family endured during the period of reduced benefits.  She 
reported that it caused a personal bankruptcy and that she 
was still paying under a bankruptcy payment program and 
having extreme financial difficulties.  She felt that the 
stress of the reduction contributed to the veteran taking his 
life.  

In accordance with the provisions of the settlement in Giusti 
Bravo, Board counsel directed written questions to the 
Chairman of the Board, asking if a decision had been reached 
on the extension of the accrued benefit period for survivors 
of veteran's entitled under the Giusti Bravo settlement.  The 
Chairman forwarded the question to VA General Counsel.  The 
response from that office was:

It is correct that at one time this 
office considered the issue of amending 
the Stipulation and Order to permit 
survivors of Bravo class members to be 
awarded all benefits to which the 
deceased veteran would have been 
entitled.  However, after consultation 
with the Department of Justice, this 
office concluded that such amendment 
would be inappropriate, and no further 
action on the issue was taken.  


The letter also pointed out that:  

The parties to the Stipulation and Order 
contemplated the deaths of class members 
before and during the implementation of 
the settlement and clearly intended that 
the provisions of 38 U.S.C. § 5121 govern 
the amount of benefits payable to class 
members' survivors.  

That is, while a special change in the effective date was 
considered, it was determined that no such change should be 
made.  The settlement of the Giusti Bravo case and the Court 
order approving the settlement intended that the survivors of 
veteran's entitled under the Giusti Bravo settlement be 
governed by the same provisions as the survivors of all other 
veterans, 38 U.S.C.A § 5121 (West 1991).  As a result, the 
payment of accrued benefits beyond the period provided by 
Section 5121 must be denied.  

As noted above, Section 5121 allowed payment of those 
periodic benefits due and unpaid for a period of one year 
prior to the veteran's death.  However, the law has been 
changed to allow payment of those periodic benefits due and 
unpaid for a period of two years prior to the veteran's 
death. 

In regard to the change from one to two years, the VA General 
Counsel has held: 

Section 5121(a) of title 38, United 
States Code, as amended by section 507 of 
the Veterans' Benefits Improvements Act 
of 1996, which authorizes payment of 
accrued benefits for a period of two 
years prior to the death of an individual 
entitled to periodic monetary benefits at 
death under existing ratings or decisions 
or based on evidence on file at the date 
of death, is applicable in claims for 
accrued benefits based on deaths which 
occurred prior to the October 9, 1996, 
date of enactment of the amending statute 
which were not finally decided prior to 
that date. 

VAOPGCPREC 16-97, April 17, 1997.

Consequently, while the Board does not have the legal 
authority to grant the appellant all the periodic benefits 
due and unpaid prior to the veteran's death, the Board now 
has the legal authority to grant the appellant accrued 
benefits for another year.  VAOPGCPREC 16-97, April 17, 1997.


ORDER

Additional accrued benefits for the period from December 1, 
1991 to December 1 1992 are granted, subject to the laws and 
regulations governing the payment of monetary awards.  

Additional accrued benefits for the period from April 1, 1984 
to November 30, 1991 are denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


